--------------------------------------------------------------------------------

Exhibit 10.2
FORM OF REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of December
13, 2019, and is made by and among Reliant Bancorp, Inc., a Tennessee
corporation (the “Company”), and the several purchasers of the Subordinated
Notes (as defined below) identified on the signature pages to the Purchase
Agreements (as defined below) (collectively, the “Purchasers”).


This Agreement is made pursuant to the Subordinated Note Purchase Agreements,
dated December 13, 2019, by and among the Company and the Purchasers
(collectively, the “Purchase Agreements”), which provide for the sale by the
Company to the Purchasers of $60,000,000 aggregate principal amount of the
Company’s 5.125% Fixed-to-Floating Rate Subordinated Notes due 2029, which were
issued on December 13, 2019 (the “Subordinated Notes”). In order to induce the
Purchasers to enter into the respective Purchase Agreements and in satisfaction
of a condition to the Purchasers’ obligations thereunder, the Company has agreed
to provide to the Purchasers and their respective direct and indirect
transferees and assigns the registration rights set forth in this Agreement. The
execution and delivery of this Agreement is a condition to the closing under the
various Purchase Agreements.


In consideration of the foregoing, the parties hereto agree as follows:


1.            Definitions. As used in this Agreement, the following capitalized
defined terms shall have the following meanings:


“1933 Act” shall mean the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.


“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.


“Additional Interest” shall have the meaning set forth in Section 2(e) hereof.


“Agreement” shall have the meaning set forth in the preamble to this Agreement.


“Business Day” shall mean any day other than a Saturday, Sunday, or any other
day on which the SEC is closed or banking institutions in the State of Tennessee
are authorized or required by any applicable law, regulation, or executive order
to close.


“Closing Date” shall mean December 13, 2019.


“Company” shall have the meaning set forth in the preamble to this Agreement and
also includes the Company’s successors.


“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, including any agent thereof; provided that any such
depositary must at all times have an address in the Borough of Manhattan, the
City of New York.


“Event Date” shall have the meaning set forth in Section 2(e).


“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.


“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.


“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) covering the Registrable Securities, and all amendments and supplements to
such registration statement, in each case including the Prospectus contained
therein, all exhibits thereto, and all material incorporated or deemed to be
incorporated by reference therein.

--------------------------------------------------------------------------------

“Exchange Securities” shall mean the 5.125% Fixed-to-Floating Rate Subordinated
Notes due 2029 issued by the Company under the Indenture containing terms
substantially identical to the Subordinated Notes (except that (i) interest
thereon shall accrue from the last date to which interest has been paid or duly
provided for on the Subordinated Notes or, if no such interest has been paid or
duly provided for, from the Interest Accrual Date, (ii) provisions relating to
an increase in the stated rate of interest thereon upon the occurrence of a
Registration Default shall be eliminated, (iii) the transfer restrictions and
legends relating to restrictions on ownership and transfer thereof as a result
of the issuance of the Subordinated Notes without registration under the 1933
Act shall be eliminated, (iv) the minimum denominations thereof shall be $1,000
and integral multiples of $1,000, and (v) all of the Exchange Securities will be
represented by one or more global Exchange Securities in book-entry form unless
exchanged for Exchange Securities in definitive certificated form under the
circumstances provided in the Indenture) to be offered to Holders of Registrable
Securities in exchange for Registrable Securities pursuant to the Exchange
Offer.


“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.


“Holders” shall mean (i) the Purchasers, for so long as they own any Registrable
Securities, and each of their respective successors, assigns, and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture and (ii) each Participating Broker-Dealer that holds
Exchange Securities for so long as such Participating Broker-Dealer is required
to deliver a prospectus meeting the requirements of the 1933 Act in connection
with any resale of such Exchange Securities.


“Indenture” shall mean the Indenture, dated as of December 13, 2019, by and
between the Company and UMB Bank, N.A., as trustee, as the same may be amended
or supplemented from time to time in accordance with the terms thereof.


“Interest Accrual Date” means December 13, 2019.


“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Registrable Securities outstanding, excluding Exchange
Securities referred to in clause (ii) of the definition of “Holders” above;
provided that whenever the consent or approval of Holders of a specified
percentage of Registrable Securities or Exchange Securities is required
hereunder, Registrable Securities and Exchange Securities held by the Company or
any of its affiliates (as such term is defined in Rule 405 under the 1933 Act)
shall be disregarded in determining whether such consent or approval was given
by the Holders of such required percentage.


“Notifying Broker-Dealer” shall have the meaning set forth in Section 3(f).


“Participating Broker-Dealer” shall have the meaning set forth in Section 3(f).


“Person” shall mean an individual, partnership, joint venture, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.


“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all material incorporated or deemed to be
incorporated by reference therein.


“Purchase Agreements” shall have the meaning set forth in the preamble to this
Agreement.


“Purchasers” shall have the meaning set forth in the preamble to this Agreement.
2

--------------------------------------------------------------------------------

“Registrable Securities” shall mean the Subordinated Notes; provided that any
Subordinated Notes shall cease to be Registrable Securities when (i) a
Registration Statement with respect to such Subordinated Notes shall have become
effective under the 1933 Act and such Subordinated Notes shall have been
disposed of pursuant to such Registration Statement, (ii) such Subordinated
Notes shall have been sold to the public pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A) under the 1933 Act, or are eligible
to be resold pursuant to Rule 144 without regard to the public information
requirements thereunder, (iii) such Subordinated Notes shall have ceased to be
outstanding, (iv) such Subordinated Notes were eligible for exchange under an
Exchange Offer Registration Statement that was declared effective under the 1933
Act but were not exchanged at the election of the Holder during the period the
Exchange Offer was open, or (v) such Subordinated Notes have been exchanged for
Exchange Securities which have been registered pursuant to the Exchange Offer
Registration Statement upon consummation of the Exchange Offer unless, in the
case of any Exchange Securities referred to in this clause (v), such Exchange
Securities are held by Participating Broker-Dealers or otherwise are not freely
tradable by such Participating Broker-Dealers without any limitations or
restrictions under the 1933 Act (in which case, such Exchange Securities will be
deemed to be Registrable Securities until such time as such Exchange Securities
are sold to a purchaser in whose hands such Exchange Securities are freely
tradeable without any limitations or restrictions under the 1933 Act).


“Registration Default” shall have the meaning set forth in Section 2(e).


“Registration Expenses” shall mean any and all reasonable expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, stock exchange, or FINRA registration and
filing fees, (ii) all fees and expenses incurred in connection with compliance
with state or other securities or blue sky laws and compliance with the rules of
FINRA (including reasonable fees and disbursements of one counsel for any
Holders in connection with qualification of any of the Exchange Securities or
Registrable Securities under state or other securities or blue sky laws and any
filing with and review by FINRA), (iii) all expenses of any Persons in
preparing, printing, and distributing any Registration Statement, any
Prospectus, any amendments or supplements thereto, certificates representing the
Subordinated Notes or Exchange Securities, and other documents relating to the
performance of and compliance with this Agreement, (iv) all rating agency fees,
(v) all fees and expenses incurred in connection with the listing, if any, of
any of the Subordinated Notes or Exchange Securities on any securities exchange
or exchanges or on any quotation system, (vi) all fees and disbursements
relating to the qualification of the Indenture under applicable securities laws,
(vii) the fees and disbursements of counsel for the Company and the fees and
expenses of independent public accountants for the Company or for any other
Person, business, or assets whose financial statements are included in any
Registration Statement or Prospectus, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance, and (viii) the fees and expenses of the Trustee, any registrar, the
Depositary, any paying agent, any escrow agent, or any custodian.


“Registration Statement” shall mean any registration statement of the Company
relating to any offering of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement (including without limitation any
Exchange Offer Registration Statement and any Shelf Registration Statement), and
all amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto, and all material incorporated or deemed to be
incorporated by reference therein.


“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.


“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.


“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities, as the case may be, on an appropriate
form under Rule 415 under the 1933 Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto, and all material incorporated or deemed
to be incorporated by reference therein.


“Subordinated Notes” shall have the meaning set forth in the preamble to this
Agreement.
3

--------------------------------------------------------------------------------

“TIA” shall mean the Trust Indenture Act of 1939, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.


“Trustee” shall mean the trustee with respect to the Subordinated Notes and the
Exchange Securities under the Indenture.


For purposes of this Agreement, (i) all references in this Agreement to any
Registration Statement or Prospectus or any amendment or supplement to any of
the foregoing shall be deemed to include the copy filed with the SEC pursuant to
its Electronic Data Gathering, Analysis and Retrieval (EDGAR) system; (ii) all
references in this Agreement to financial statements and schedules and other
information “contained,” “included,” or “stated” in any Registration Statement
or Prospectus (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information that
is incorporated or deemed to be incorporated by reference in such Registration
Statement or Prospectus, as the case may be; (iii) all references in this
Agreement to amendments or supplements to any Registration Statement or
Prospectus shall be deemed to mean and include the filing of any document under
the 1934 Act that is incorporated or deemed to be incorporated by reference in
such Registration Statement or Prospectus, as the case may be; (iv) all
references in this Agreement to Rule 144, Rule 144A, Rule 405, or Rule 415 under
the 1933 Act, and all references to any sections or subsections thereof or terms
defined therein, shall in each case include any successor provisions thereto;
and (v) all references in this Agreement to days (but not to Business Days)
shall mean calendar days.




2.
Registration Under the 1933 Act.



(a)            Exchange Offer Registration. The Company shall (i) use its
commercially reasonable efforts to file with the SEC on or prior to the 90th day
after the Closing Date an Exchange Offer Registration Statement covering the
offer by the Company to the Holders to exchange all of the Registrable
Securities for a like aggregate principal amount of Exchange Securities, (ii)
use its commercially reasonable efforts to cause such Exchange Offer
Registration Statement to become effective with the SEC no later than 15
Business Days after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that the Exchange Offer Registration Statement
will not be reviewed, or will not be subject to further review, by the SEC,
(iii) use its commercially reasonable efforts to cause such Registration
Statement to remain effective until the closing of the Exchange Offer, and (iv)
use its commercially reasonable efforts to consummate the Exchange Offer no
later than 45 days after the effective date of the Exchange Offer Registration
Statement. Upon the effectiveness of the Exchange Offer Registration Statement,
the Company shall promptly commence the Exchange Offer, it being the objective
of such Exchange Offer to enable each Holder eligible and electing to exchange
Registrable Securities for Exchange Securities (assuming that such Holder is not
an affiliate of the Company within the meaning of Rule 405 under the 1933 Act,
acquires the Exchange Securities in the ordinary course of such Holder’s
business, and has no arrangements or understandings with any Person to
participate in the Exchange Offer for the purpose of distributing such Exchange
Securities) to trade such Exchange Securities from and after their receipt
without any limitations or restrictions under the 1933 Act or under the
securities or blue sky laws of the states of the United States.


In connection with the Exchange Offer, the Company shall:


(i)            promptly mail or otherwise transmit, in compliance with the
applicable procedures of the Depositary for such Registrable Securities, to each
Holder a copy of the Prospectus forming part of the Exchange Offer Registration
Statement, together with an appropriate letter of transmittal and related
documents;


(ii)            keep the Exchange Offer open for not less than 20 Business Days
(or longer if required by applicable law) after the date notice thereof is
mailed to the Holders and, during the Exchange Offer, offer to all Holders who
are legally eligible to participate in the Exchange Offer the opportunity to
exchange their Registrable Securities for Exchange Securities;


(iii)            use the services of the Depositary for the Exchange Offer;
4

--------------------------------------------------------------------------------

(iv)            permit Holders to withdraw tendered Registrable Securities at
any time prior to the close of business, New York City time, on the last
Business Day on which the Exchange Offer shall remain open, by sending to the
institution and at the address specified in the Prospectus, the related letter
of transmittal, or related documents a telegram, telex, facsimile transmission,
or letter, setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange, and a statement that such Holder
is withdrawing its election to have such Subordinated Notes exchanged;


(v)            notify each Holder that any Registrable Security not tendered
will remain outstanding and continue to accrue interest, but will not retain any
rights under this Agreement (except in the case of Participating Broker-Dealers
as provided herein); and


(vi)            otherwise comply in all material respects with all applicable
laws relating to the Exchange Offer.


The Exchange Securities shall be issued under the Indenture, which shall be
qualified under the TIA. The Indenture shall provide that the Exchange
Securities and the Subordinated Notes shall vote and consent together on all
matters (as to which such Exchange Securities and Subordinated Notes may vote or
consent) as a single class and shall constitute a single series of debt
securities issued under the Indenture.


As soon as reasonably practicable after the closing of the Exchange Offer, the
Company shall:


(i)            accept for exchange all Registrable Securities duly tendered and
not validly withdrawn pursuant to the Exchange Offer in accordance with the
terms of the Exchange Offer Registration Statement and the letter of transmittal
which is an exhibit thereto;


(ii)            deliver, or cause to be delivered, to the Trustee for
cancellation all Registrable Securities so accepted for exchange by the Company;
and


(iii)            cause the Trustee promptly to authenticate and deliver Exchange
Securities to each Holder of Registrable Securities so accepted for exchange
equal in principal amount to the principal amount of the Registrable Securities
of such Holder so accepted for exchange.


Interest on each Exchange Security will accrue from the last date on which
interest was paid or duly provided for on the Subordinated Notes surrendered in
exchange therefor or, if no interest has been paid or duly provided for on such
Subordinated Notes, from the Interest Accrual Date. The Exchange Offer shall not
be subject to any conditions, other than (i) that the Exchange Offer, or the
making of any exchange by a Holder, does not violate any applicable law or any
applicable interpretation of the staff of the SEC, (ii) that no action or
proceeding shall have been instituted or threatened in any court or by or before
any governmental agency with respect to the Exchange Offer which, in the
Company’s judgment, would reasonably be expected to impair the ability of the
Company to proceed with the Exchange Offer, and (iii) that the Holders tender
the Registrable Securities to the Company in accordance with the Exchange Offer.
Each Holder of Registrable Securities (other than Participating Broker-Dealers)
who wishes to exchange such Registrable Securities for Exchange Securities in
the Exchange Offer will be required to represent that (i) it is not an affiliate
(as defined in Rule 405 under the 1933 Act) of the Company, (ii) any Exchange
Securities to be received by it will be acquired in the ordinary course of
business, (iii) it has no arrangement with any Person to participate in the
distribution (within the meaning of the 1933 Act) of the Exchange Securities,
and (iv) it is not acting on behalf of any Person who could not truthfully make
the statements set forth in clauses (i), (ii), and (iii) immediately above, and
shall be required to make such other representations as may be reasonably
necessary under applicable SEC rules, regulations, or interpretations to render
the use of Form S-4 or another appropriate form under the 1933 Act available.
5

--------------------------------------------------------------------------------

(b)            Shelf Registration. If (i) because of any change in law or
applicable interpretations thereof by the staff of the SEC, the Company is not
permitted to effect the Exchange Offer as contemplated by Section 2(a) hereof,
(ii) for any other reason (A) the Exchange Offer Registration Statement is not
effective within 15 Business Days following the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that the Exchange Offer
Registration Statement will not be reviewed, or will not be subject to further
review, by the SEC or (B) the Exchange Offer is not consummated within 45 days
after effectiveness of the Exchange Offer Registration Statement (provided that
if the Exchange Offer Registration Statement shall become effective after such
15 Business Day period or if the Exchange Offer shall be consummated after such
45-day period, then the Company’s obligations under this clause (ii) arising
from the failure of the Exchange Offer Registration Statement to be effective
within such 15 Business Day period or the failure of the Exchange Offer to be
consummated within such 45-day period, respectively, shall terminate), or (iii)
any Holder who is not an affiliate (as defined in Rule 144 under the 1933 Act)
is not eligible to participate in the Exchange Offer or elects to participate in
the Exchange Offer but does not receive Exchange Securities which are freely
tradeable without any limitations or restrictions under the 1933 Act, then the
Company shall, at its cost:


(A)            use its commercially reasonable efforts to file with the SEC on
or prior to (1) the 180th day after the Closing Date or (2) the 60th day after
any such filing obligation arises, whichever is later, a Shelf Registration
Statement relating to the offer and sale of the Registrable Securities by the
Holders from time to time in accordance with the methods of distribution elected
by the Majority Holders of such Registrable Securities and set forth in such
Shelf Registration Statement;


(B)            use its commercially reasonable efforts to cause such Shelf
Registration Statement to become effective with the SEC as promptly as
reasonably practicable, but in no event later than (1) the 225th day after the
Closing Date or (2) the 105th day after an obligation to file with the SEC a
Shelf Registration Statement arises, whichever is later. In the event that the
Company is required to file a Shelf Registration Statement pursuant to Section
2(b)(iii) above, the Company shall file and use its commercially reasonable
efforts to have effective with the SEC both an Exchange Offer Registration
Statement pursuant to Section 2(a) with respect to all Registrable Securities
and a Shelf Registration Statement (which may be a combined Registration
Statement with the Exchange Offer Registration Statement) with respect to offers
and sales of Registrable Securities held by such Holder described in Section
2(b)(iii) above;


(C)            use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective, supplemented, and amended as
required in order to permit the Prospectus forming part thereof to be usable by
Holders for a period of one year after the latest date on which any Subordinated
Notes are originally issued by the Company (subject to extension pursuant to the
last paragraph of Section 3) or, if earlier, when all of the Registrable
Securities covered by such Shelf Registration Statement (i) have been sold
pursuant to the Shelf Registration Statement in accordance with the intended
method of distribution thereunder, or (ii) otherwise cease to be Registrable
Securities, whichever is earlier; and


(D)            notwithstanding any other provisions hereof, use its commercially
reasonable efforts to ensure that (1) any Shelf Registration Statement and any
amendment thereto and any Prospectus forming a part thereof and any supplements
thereto comply in all material respects with the 1933 Act, (2) any Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (3) any Prospectus forming part of any Shelf
Registration Statement and any amendment or supplement to such Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that clauses
(2) and (3) shall not apply to any statement in or omission from a Shelf
Registration Statement or a Prospectus made in reliance upon and conformity with
information relating to any Holder or Participating Broker-Dealer of Registrable
Securities furnished to the Company in writing by such Holder or Participating
Broker-Dealer, respectively, expressly for use in such Shelf Registration
Statement or Prospectus.


The Company further agrees, if necessary, to supplement or amend the Shelf
Registration Statement if reasonably requested by the Majority Holders with
respect to information relating to the Holders and otherwise as required by
Section 3(b) below, to use its commercially reasonable efforts to cause any such
amendment to become effective and such Shelf Registration Statement to become
usable as soon as reasonably practicable thereafter, and to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.
6

--------------------------------------------------------------------------------

(c)            Expenses. The Company shall pay all Registration Expenses in
connection with the registration pursuant to Section 2(a) and Section 2(b) and,
in the case of any Shelf Registration Statement, will reimburse the Holders for
the reasonable fees and disbursements of one counsel designated in writing by
the Majority Holders to act as counsel for the Holders of the Registrable
Securities in connection therewith; provided that the Company shall not be
responsible for reimbursement for the fees and disbursements of such counsel in
an aggregate amount in excess of $10,000. Each Holder shall pay all fees and
disbursements of its counsel other than as set forth in the preceding sentence
or in the definition of Registration Expenses, as well as all underwriting
discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to a Shelf
Registration Statement.


(d)            Effective Registration Statement.


(i)            The Company shall be deemed not to have used its commercially
reasonable efforts to cause the Exchange Offer Registration Statement or any
Shelf Registration Statement, as the case may be, to become, or to remain,
effective during the requisite periods set forth herein if the Company
voluntarily takes any action that would reasonably be expected to result in any
such Registration Statement not being declared effective or remaining effective
or result in the Holders of Registrable Securities (including, under the
circumstances contemplated by Section 3(f) hereof, Exchange Securities) covered
thereby not being able to exchange or offer and sell such Registrable Securities
during that period unless (A) such action is required by applicable law or (B)
such action is taken by the Company in good faith and for valid business reasons
(but not including avoidance of the Company’s obligations hereunder), including,
but not limited to, the acquisition or divestiture of assets or a material
corporate transaction or event, or if the Company determines in good faith that
effecting or maintaining the availability of the registration would materially
and adversely affect an offering of securities of the Company or if the Company
is in possession of material non-public information the disclosure of which
would not be in the best interests of the Company, in each case so long as the
Company promptly complies with the notification requirements of Section
3(k) hereof, if applicable. Nothing in this paragraph shall prevent the accrual
of Additional Interest on any Registrable Securities or Exchange Securities.


(ii)            An Exchange Offer Registration Statement pursuant to Section
2(a) hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof
shall not be deemed to have become effective unless it has been declared
effective by the SEC or becomes effective in accordance with the provisions of
Section 8(a) of the 1933 Act; provided that if, after such Registration
Statement has become effective, the offering of Registrable Securities pursuant
to a Registration Statement is interfered with by any stop order, injunction, or
other order or requirement of the SEC or any other governmental agency or court,
such Registration Statement shall be deemed not to have been effective during
the period of such interference until the offering of Registrable Securities
pursuant to such Registration Statement may legally resume.


(iii)            During any 365-day period, the Company may, by notice as
described in Section 3(e), suspend the availability of a Shelf Registration
Statement (and, if the Exchange Offer Registration Statement is being used in
connection with the resale of Exchange Securities by Participating
Broker-Dealers as contemplated by Section 3(f), the Exchange Offer Registration
Statement) and the use of the related Prospectus for up to two periods of up to
90 consecutive days each (except for the consecutive 90-day period immediately
prior to final maturity of the Subordinated Notes), but no more than an
aggregate of 180 days during any 365-day period, (A) upon the happening of any
event or the discovery of any fact referred to in Section 3(e)(v), or (B) if the
Company determines in good faith that effecting or maintaining the availability
of the registration would materially and adversely affect an offering of
securities of the Company or if the Company is in possession of material
non-public information the disclosure of which would not be in the best
interests of the Company, in each case subject to compliance by the Company with
its obligations under the last paragraph of Section 3.


(e)            Additional Interest. In the event that:


(i)            the Exchange Offer Registration Statement is not filed with the
SEC on or prior to the 90th day following the Closing Date;
7

--------------------------------------------------------------------------------

(ii)            the Exchange Offer Registration Statement is not effective with
the SEC on or prior to the 15th Business Day following the date the Company is
notified (orally or in writing, whichever is earlier) by the SEC that the
Exchange Offer Registration Statement will not be reviewed, or will not be
subject to further review, by the SEC;


(iii)            the Exchange Offer is not consummated on or prior to the 45th
day following the effective date of the Exchange Offer Registration Statement;


(iv)            if required, a Shelf Registration Statement is not filed with
the SEC on or prior to (A) the 180th day following the Closing Date or (B) the
60th day after the obligation to file with the SEC a Shelf Registration
Statement arises, whichever is later;


(v)            if required, a Shelf Registration Statement is not effective on
or prior to (A) the 225th day following the Closing Date or (B) the 105th day
after an obligation to file with the SEC a Shelf Registration Statement arises,
whichever is later;


(vi)            a Shelf Registration Statement is effective with the SEC but
such Shelf Registration Statement ceases to be effective or such Shelf
Registration Statement or the Prospectus included therein ceases to be usable in
connection with resales of Registrable Securities due to any act or omission of
the Company and (A) the aggregate number of days in any consecutive 365-day
period for which the Shelf Registration Statement or such Prospectus shall not
be effective or usable exceeds 120 days, (B) the Shelf Registration Statement or
such Prospectus shall not be effective or usable for more than two periods
(regardless of duration) in any consecutive 365-day period, or (C) the Shelf
Registration Statement or such Prospectus shall not be effective or usable for a
period of more than 90 consecutive days; or


(vii)            the Exchange Offer Registration Statement is effective with the
SEC but, if the Exchange Offer Registration Statement is being used in
connection with the resale of Exchange Securities as contemplated by Section
3(f) of this Agreement, the Exchange Offer Registration Statement ceases to be
effective or the Exchange Offer Registration Statement or the Prospectus
included therein ceases to be usable in connection with resales of Exchange
Securities due to any act or omission of the Company during the 180-day period
referred to in Section 3(f)(ii) of this Agreement (as such period may be
extended pursuant to the last paragraph of Section 3 of this Agreement) and (A)
the aggregate number of days in any consecutive 365-day period for which the
Exchange Offer Registration Statement or such Prospectus shall not be effective
or usable exceeds 120 days, (B) the Exchange Offer Registration Statement or
such Prospectus shall not be effective or usable for more than two periods
(regardless of duration) in any consecutive 365-day period, or (C) the Exchange
Offer Registration Statement or the Prospectus shall not be effective or usable
for a period of more than 90 consecutive days,


(each of the events referred to in clauses (i) through (vii) above being
hereinafter called a “Registration Default”), then the Registrable Securities
shall be entitled to receive additional interest (“Additional Interest”) at a
rate of one-quarter of one percent (0.25%) per annum immediately following such
90-day period in the case of clause (i) above, immediately following such 15
Business Day period in the case of clause (ii) above, immediately following such
45-day period in the case of clause (iii) above, immediately following any such
180-day period or 60-day period, whichever ends later, in the case of clause
(iv) above, immediately following any such 225-day period or 105-day period, as
applicable, in the case of clause (v) above, immediately following the 120th day
in any consecutive 365-day period, as of the first day of the third period in
any consecutive 365-day period or immediately following the 90th consecutive
day, whichever occurs first, that a Shelf Registration Statement shall not be
effective or a Shelf Registration Statement or the Prospectus included therein
shall not be usable as contemplated by clause (vi) above, or immediately
following the 120th day in any consecutive 365-day period, as of the first day
of the third period in any consecutive 365-day period or immediately following
the 90th consecutive day, whichever occurs first, that the Exchange Offer
Registration Statement shall not be effective or the Exchange Offer Registration
Statement or the Prospectus included therein shall not be usable as contemplated
by clause (vii) above, which Additional Interest will be increased by an
additional one-quarter of one percent (0.25%) per annum immediately following
each 90-day period that any Additional Interest continues to accrue under any
circumstances; provided that, if at any time more than one Registration Default
has occurred and is continuing, then, until the next date that there is no
Registration Default, the increase in interest rate provided for by this
paragraph shall apply as if there occurred a single Registration Default that
begins on the date that the earliest such Registration Default occurred and ends
on such date that there is no Registration Default; provided further that the
aggregate Additional Interest  under this Agreement may in no event exceed
one-half of one percent (0.50%) per annum. Upon the filing of the Exchange Offer
Registration Statement after the 90-day period described in clause (i) above,
the effectiveness of the Exchange Offer Registration Statement after the 15
Business Day period described in clause (ii) above, the consummation of the
Exchange Offer after the 45-day period described in clause (iii) above, the
filing of the Shelf Registration Statement after the 180-day period or 60-day
period, as the case may be, described in clause (iv) above, the effectiveness of
a Shelf Registration Statement after the 225-day period or 105-day period, as
applicable, described in clause (v) above, the Shelf Registration Statement once
again being effective or the Shelf Registration Statement and the Prospectus
included therein becoming usable in connection with resales of Registrable
Securities, as the case may be, in the case of clause (vi) above, or the
Exchange Offer Registration Statement once again becoming effective or the
Exchange Offer Registration Statement and the Prospectus included therein
becoming usable in connection with resales of Exchange Securities, as the case
may be, in the case of clause (vii) above, there shall not be any Additional
Interest borne by the Registrable Securities from the date of such filing,
effectiveness, consummation, or resumption of effectiveness or usability, as the
case may be, so long as no other Registration Default shall have occurred and be
continuing at such time and the Company is otherwise in compliance with this
paragraph; provided that, if after elimination of Additional Interest one or
more Registration Defaults shall again occur, the Subordinated Notes shall again
bear Additional Interest pursuant to the foregoing provisions (as if it were the
original Registration Default). Notwithstanding anything in this Agreement to
the contrary, the Company will not be obligated to pay any Additional Interest
in the case of a Shelf Registration Statement with respect to any Holder of
Registrable Securities who fails to timely provide all information with respect
to such Holder that is reasonably requested by the Company to enable it to
timely comply with its obligations under Section 2(b).
8

--------------------------------------------------------------------------------

The Company shall notify the Trustee within three Business Days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Additional Interest shall be paid by
depositing with the Trustee, in trust, for the benefit of the Holders of
Registrable Securities, on or before the applicable interest payment date,
immediately available funds in sums sufficient to pay the Additional Interest
then due. The Additional Interest due shall be payable on each interest payment
date to the record Holder of Registrable Securities entitled to receive the
interest payment to be paid on such date as set forth in the Indenture. Each
obligation to pay Additional Interest shall be deemed to accrue from and
including the day following the applicable Event Date.


Anything herein to the contrary notwithstanding, any Holder who was, at the time
the Exchange Offer was pending and consummated, eligible to exchange, and did
not validly tender, its Subordinated Notes for Exchange Securities in the
Exchange Offer will not be entitled to receive any Additional Interest.


(f)            Specific Enforcement. Without limiting the remedies available to
the Holders or any Participating Broker-Dealer, the Company acknowledges that
any failure by the Company to comply with its obligations under Section 2(a) and
Section 2(b) hereof may result in material irreparable injury to the Holders or
the Participating Broker-Dealers for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely, and
that, in the event of any such failure, any Holder and any Participating
Broker-Dealer may obtain such relief as may be required to specifically enforce
the Company’s obligations under Section 2(a) and Section 2(b).


3.            Registration Procedures. In connection with the obligations of the
Company with respect to the Registration Statements pursuant to Section 2(a) and
Section 2(b) hereof, the Company shall:


(a)            prepare and file with the SEC a Registration Statement or, if
required, Registration Statements, within the time periods specified in Section
2, on the appropriate form under the 1933 Act, which form (i) shall be selected
by the Company, (ii) shall, in the case of a Shelf Registration Statement, be
available for the sale of the Registrable Securities by the selling Holders
thereof, and (iii) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the SEC to be filed therewith or incorporated
by reference therein, and use its commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;
9

--------------------------------------------------------------------------------

(b)            prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period in
accordance with Section 2 hereof; cause each Prospectus to be supplemented by
any required prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the 1933 Act; and comply with the provisions of the 1933 Act
and the 1934 Act with respect to the disposition of all Registrable Securities
covered by each Registration Statement during the applicable period in
accordance with the intended method or methods of distribution by the selling
Holders thereof;


(c)            in the case of a Shelf Registration, (i) notify each Holder of
Registrable Securities, at least five Business Days prior to filing, that a
Shelf Registration Statement with respect to the Registrable Securities is being
filed and advising such Holders that the distribution of Registrable Securities
will be made in accordance with the method elected by the Majority Holders; (ii)
furnish to each Holder of Registrable Securities and counsel for the Holders,
without charge, as many copies of each Prospectus and any amendment or
supplement thereto and such other documents as such Holder or counsel may
reasonably request, in order to facilitate the public sale or other disposition
of the Registrable Securities; and (iii) subject to the penultimate paragraph of
this Section 3, the Company hereby consents to the use of the Prospectus or any
amendment or supplement thereto by each of the Holders of Registrable Securities
in accordance with applicable law in connection with the offering and sale of
the Registrable Securities covered by and in the manner described in any
Prospectus or any amendment or supplement thereto;


(d)            use its commercially reasonable efforts to register or qualify
the Registrable Securities under all applicable state securities or “blue sky”
laws of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request, to cooperate with the Holders
of any Registrable Securities in connection with any filings required to be made
with FINRA, to keep each such registration or qualification effective during the
period such Registration Statement is required to be effective, and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided that the Company
shall not be required to (i) qualify as a foreign corporation or entity or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d) or (ii) take any action that would
subject it to general service of process or taxation in any such jurisdiction if
it is not then so subject;


(e)            in the case of a Shelf Registration, notify each Holder of
Registrable Securities and counsel for such Holders promptly and, if requested
by such Holder or counsel, confirm such advice in writing promptly:


(i)            when a Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective;


(ii)            of any request by the SEC or any state securities authority for
post-effective amendments or supplements to a Registration Statement or
Prospectus or for additional information after a Registration Statement has
become effective (other than comments to 1934 Act reports incorporated by
reference therein);


(iii)            of the issuance by the SEC or any state securities authority of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose;


(iv)            of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;


(v)            of the happening of any event or the discovery of any facts
during the period a Shelf Registration Statement is effective as is contemplated
in Section 2(d)(i) or that makes any statement made in such Shelf Registration
Statement or the related Prospectus untrue in any material respect or
constitutes an omission to state a material fact in such Shelf Registration
Statement or Prospectus; and

10

--------------------------------------------------------------------------------

(vi)            of any determination by the Company that a post-effective
amendment to a Registration Statement would be appropriate. Without limitation
to any other provisions of this Agreement, the Company agrees that this Section
3(e) shall also be applicable, mutatis mutandis, with respect to the Exchange
Offer Registration Statement and the Prospectus included therein to the extent
that such Prospectus is being used by Participating Broker-Dealers as
contemplated by Section 3(f);


(f)          (i)       in the case of an Exchange Offer, (A) include in the
Exchange Offer Registration Statement (1) a “Plan of Distribution” section
covering the use of the Prospectus included in the Exchange Offer Registration
Statement by broker-dealers who have exchanged their Registrable Securities for
Exchange Securities for the resale of such Exchange Securities and (2) a
statement to the effect that any such broker-dealers who wish to use the related
Prospectus in connection with the resale of Exchange Securities acquired as a
result of market-making or other trading activities will be required to notify
the Company to that effect, together with instructions for giving such notice
(which instructions shall include a provision for giving such notice by checking
a box or making another appropriate notation on the related letter of
transmittal) (each such broker-dealer who gives notice to the Company as
aforesaid being hereinafter called a “Notifying Broker-Dealer”), (B) furnish to
each Notifying Broker-Dealer who desires to participate in the Exchange Offer,
without charge, as many copies of each Prospectus included in the Exchange Offer
Registration Statement and any amendment or supplement thereto as such
broker-dealer may reasonably request, (C) include in the Exchange Offer
Registration Statement a statement that any broker-dealer who holds Registrable
Securities acquired for its own account as a result of market-making activities
or other trading activities (a “Participating Broker-Dealer”), and who receives
Exchange Securities for Registrable Securities pursuant to the Exchange Offer,
may be a statutory underwriter and must deliver a prospectus meeting the
requirements of the 1933 Act in connection with any resale of such Exchange
Securities, (D) subject to the penultimate paragraph of this Section 3, the
Company hereby consents to the use of the Prospectus forming part of the
Exchange Offer Registration Statement or any amendment or supplement thereto by
any Notifying Broker-Dealer in accordance with applicable law in connection with
the sale or transfer of Exchange Securities, and (E) include in the letter of
transmittal or similar documentation to be executed by an exchange offeree in
order to participate in the Exchange Offer substantially the following
provision:



“If the undersigned is not a broker-dealer, the undersigned represents that it
is not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Registrable Securities, it
represents that the Registrable Securities to be exchanged for Exchange
Securities were acquired by it as a result of market-making activities or other
trading activities and acknowledges that it will deliver a prospectus meeting
the requirements of the 1933 Act in connection with any resale of such Exchange
Securities pursuant to the Exchange Offer; however, by so acknowledging and by
delivering a prospectus, the undersigned will not be deemed to admit that it is
an “underwriter” within the meaning of the 1933 Act.”


(ii)            to the extent any Notifying Broker-Dealer participates in the
Exchange Offer, (A) the Company shall use its commercially reasonable efforts to
maintain the effectiveness of the Exchange Offer Registration Statement for a
period of 180 days (subject to extension pursuant to the last paragraph of this
Section 3) following the last date on which exchanges are accepted pursuant to
the Exchange Offer, and (B) the Company will comply, insofar as relates to the
Exchange Offer Registration Statement, the Prospectus included therein, and the
offering and sale of Exchange Securities pursuant thereto, with its obligations
under Section 2(b)(D), the last paragraph of Section 2(b), Section 3(c), Section
3(d), Section 3(e), Section 3(g), Section 3(i), Section 3(j), Section 3(k),
Section 3(m), Section 3(n), and Section 3(o), and the last three paragraphs of
this Section 3 as if all references therein to a Shelf Registration Statement,
the Prospectus included therein, and the Holders of Registrable Securities
referred, mutatis mutandis, to the Exchange Offer Registration Statement, the
Prospectus included therein, and the applicable Notifying Broker-Dealers and,
for purposes of this Section 3(f), all references in any such paragraphs or
sections to the “Majority Holders” shall be deemed to mean, solely insofar as
relates to this Section 3(f), the Notifying Broker-Dealers who are the Holders
of the majority in aggregate principal amount of the Exchange Securities which
are Registrable Securities; and
11

--------------------------------------------------------------------------------

(iii)            the Company shall not be required to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement as would
otherwise be contemplated by Section 3(b) hereof, or take any other action as a
result of this Section 3(f), for a period exceeding 180 days (subject to
extension pursuant to the last paragraph of this Section 3) after the last date
on which exchanges are accepted pursuant to the Exchange Offer and Notifying
Broker-Dealers shall not be authorized by the Company to, and shall not, deliver
such Prospectus after such period in connection with resales contemplated by
this Section 3;


(g)            in the case of a Shelf Registration, furnish counsel for the
Holders of Registrable Securities copies of any request by the SEC or any state
securities authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information (other than comments to 1934 Act
reports incorporated by reference therein);


(h)            use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of a Registration Statement as soon as
practicable and provide prompt notice to each Holder of the withdrawal of any
such order;


(i)            in the case of a Shelf Registration, upon request, furnish to
each Holder of Registrable Securities, without charge, at least one conformed
copy of each Registration Statement and any post-effective amendments thereto
(without documents incorporated or deemed to be incorporated by reference
therein or exhibits thereto, unless requested);


(j)            in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends, and cause such Registrable Securities to be in
such denominations (consistent with the provisions of the Indenture) and in a
form eligible for deposit with the Depositary and registered in such names as
the selling Holders may reasonably request in writing at least two Business Days
prior to the closing of any sale of Registrable Securities;


(k)            in the case of a Shelf Registration, upon the occurrence of any
event or the discovery of any facts as contemplated by Section 3(e)(v) hereof,
use its commercially reasonable efforts to prepare a supplement or
post-effective amendment to a Registration Statement or the related Prospectus
or any document incorporated or deemed to be incorporated by reference therein
or file any other required document so that, as thereafter delivered to the
purchasers of the Registrable Securities, such Prospectus will not contain at
the time of such delivery any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Company agrees to notify each Holder to suspend use of the Prospectus as
promptly as practicable after the occurrence of such an event, and each Holder
hereby agrees to suspend use of the Prospectus until the Company has amended or
supplemented the Prospectus to correct such misstatement or omission. At such
time as such public disclosure is otherwise made or the Company determines that
such disclosure is not necessary, in each case to correct any misstatement of a
material fact or to include any omitted material fact, the Company agrees
promptly to notify each Holder of such determination and to furnish each Holder
such number of copies of the Prospectus, as amended or supplemented, as such
Holder may reasonably request;


(l)            obtain CUSIP and ISIN numbers for all Exchange Securities or
Registrable Securities, as the case may be, not later than the effective date of
a Registration Statement, and provide the Trustee with printed or word-processed
certificates for the Exchange Securities or Registrable Securities, as the case
may be, in a form eligible for deposit with the Depositary;


(m)            in the case of a Shelf Registration, upon request, make available
for inspection, at reasonable times and in reasonable manner, by representatives
of the Holders of the Registrable Securities participating in any disposition
pursuant to a Shelf Registration Statement and one counsel or accountant
retained by such Holders (with such inspection to occur at such time as shall be
mutually agreed between the Company and such Persons), all financial statements
and other records, documents, and properties of the Company reasonably requested
by any such Persons, and cause the respective officers, directors, employees,
and any other agents of the Company to supply all information reasonably
requested by any such Persons in connection with a Shelf Registration Statement;
provided that any such Persons shall be required to execute a customary
confidentiality agreement;
12

--------------------------------------------------------------------------------

(n)            in the case of a Shelf Registration, a reasonable time prior to
filing any Shelf Registration Statement, any Prospectus forming a part thereof,
any amendment to such Shelf Registration Statement or amendment or supplement to
such Prospectus (other than 1934 Act reports incorporated by reference therein),
provide copies of such document to the Holders of Registrable Securities and to
counsel for any such Holders, and make such changes in any such document prior
to the filing thereof as the Holders of Registrable Securities or their counsel
may reasonably request and cause the representatives of the Company to be
available for discussion of such documents, at reasonable times and in
reasonable manner, as may be reasonably requested by the Holders of Registrable
Securities, and the Company shall not at any time make any filing of any such
document of which such Holders or their counsel shall not have previously been
advised and furnished a copy or to which such Holders or their counsel shall
reasonably object within a reasonable time period;


(o)            in the case of a Shelf Registration, use its commercially
reasonable efforts to cause the Registrable Securities to be rated by the same
rating agency that initially rated the Subordinated Notes, if so requested by
the Majority Holders of Registrable Securities, unless the Registrable
Securities are already so rated;


(p)            otherwise use its commercially reasonable efforts to comply in
all material respects with all applicable rules and regulations of the SEC and,
with respect to each Registration Statement and each post-effective amendment,
if any, thereto and each filing by the Company of an Annual Report on Form 10-K,
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months that shall satisfy the provisions
of Section 11(a) of the 1933 Act and Rule 158 thereunder; and


(q)            (i) cause the Indenture to be qualified under the TIA in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be, (ii) cooperate with the Trustee and the Holders
to effect such changes, if any, to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the TIA, and (iii)
execute, and use its commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes, if any, and
all other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner.


In the case of a Shelf Registration Statement, the Company may  require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing and require such Holder to agree in writing to be bound by all
provisions of this Agreement applicable to such Holder. No Holder of Registrable
Securities shall be entitled to include any of its Registrable Securities in any
Shelf Registration pursuant to this Agreement unless such Holder furnishes to
the Company in writing, with 10 Business Days after receipt of a written request
therefor, such information as set forth in the preceding sentence.


In the case of a Shelf Registration Statement, each Holder agrees and, in the
event that any Participating Broker-Dealer is using the Prospectus included in
the Exchange Offer Registration Statement in connection with the sale of
Exchange Securities pursuant to Section 3(f), each such Participating
Broker-Dealer agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the kind described in
Section 3(e)(ii) through Section 3(e)(vi) hereof, such Holder or Participating
Broker-Dealer, as the case may be, will forthwith discontinue disposition of
Registrable Securities pursuant to a Registration Statement until receipt by
such Holder or Participating Broker-Dealer, as the case may be, of (i) the
copies of the supplemented or amended Prospectus contemplated by Section 3(k)
hereof or (ii) written notice from the Company that the Shelf Registration
Statement or the Exchange Offer Registration Statement, respectively, are once
again effective or that no supplement or amendment is required. If so directed
by the Company, such Holder or Participating Broker-Dealer, as the case may be,
will deliver to the Company (at the Company’s expense) all copies in its
possession, other than permanent file copies then in its possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice. Nothing in this paragraph shall prevent the accrual of
Additional Interest on any Registrable Securities.


If the Company shall give any such notice to suspend the disposition of
Registrable Securities pursuant to the immediately preceding paragraph, the
Company shall be deemed to have used its commercially reasonable efforts to keep
the Shelf Registration Statement or, in the case of Section 3(f), the Exchange
Offer Registration Statement, as the case may be, effective during such period
of suspension; provided that (i) such period of suspension shall not exceed the
time periods provided in Section 2(d)(iii) hereof and (ii) the Company shall use
its commercially reasonable efforts to file and have become effective (if an
amendment) as soon as reasonably practicable thereafter an amendment or
supplement to the Shelf Registration Statement or the Exchange Offer
Registration Statement or both, as the case may be, or the Prospectus included
therein and shall extend the period during which the Shelf Registration
Statement or the Exchange Offer Registration Statement or both, as the case may
be, shall be maintained effective pursuant to this Agreement (and, if
applicable, the period during which Participating Broker-Dealers may use the
Prospectus included in the Exchange Offer Registration Statement pursuant to
Section 3(f) hereof) by the number of days during the period from and including
the date of the giving of such notice to and including the earlier of the date
when the Holders or Participating Broker-Dealers, respectively, shall have
received copies of the supplemented or amended Prospectus necessary to resume
such dispositions and the effective date of written notice from the Company to
the Holders or Participating Broker-Dealers, respectively, that the Shelf
Registration Statement or the Exchange Offer Registration Statement,
respectively, is once again effective or that no supplement or amendment is
required.
13

--------------------------------------------------------------------------------


4.
Indemnification and Contribution.



(a)            The Company agrees to indemnify and hold harmless each Holder,
each Participating Broker-Dealer, and each Person, if any, who controls any
Holder or Participating Broker-Dealer within the meaning of either Section 15 of
the 1933 Act or Section 20 of the 1934 Act, as follows:


(i)            against any and all loss, liability, claim, damage, and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment thereto) pursuant to which Exchange Securities or Registrable
Securities were registered under the 1933 Act, including all documents
incorporated by reference therein, or any omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus (or any
amendment or supplement thereto) or any omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;


(ii)            against any and all loss, liability, claim, damage, and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim
whatsoever, based upon any such untrue statement or omission or any such alleged
untrue statement or omission described in subparagraph (i) above; provided that
any such settlement is effected with the prior written consent of the Company;
and


(iii)            against any and all expense whatsoever, as incurred (including,
subject to Section 4(c) below, the fees and disbursements of counsel chosen by
any indemnified party), reasonably incurred in investigating, preparing, or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever,
based upon any such untrue statement or omission or any such alleged untrue
statement or omission described in subparagraph (i) above, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;


provided that this indemnity agreement shall not apply to any loss, liability,
claim, damage, or expense to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by any Holder or
Participating Broker-Dealer with respect to such Holder or Participating
Broker-Dealer, as the case may be, expressly for use in the Registration
Statement (or any amendment thereto) or the Prospectus (or any amendment or
supplement thereto).


(b)            Each Holder, severally but not jointly, agrees to indemnify and
hold harmless the Company, each director of the Company, each officer of the
Company who signed the Registration Statement, each Participating Broker-Dealer
and each other selling Holder and each Person, if any, who controls the Company,
any Participating Broker-Dealer or any other selling Holder within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act against any and all
loss, liability, claim, damage, and expense described in the indemnity contained
in Section 4(a) hereof, as incurred, but only with respect to untrue statements
or omissions, or alleged untrue statements or omissions, made in the Shelf
Registration Statement (or any amendment thereto) or any Prospectus included
therein (or any amendment or supplement thereto) in reliance upon and in
conformity with written information with respect to such Holder furnished to the
Company by such Holder expressly for use in the Shelf Registration Statement (or
any amendment thereto) or such Prospectus (or any amendment or supplement
thereto); provided that no such Holder shall be liable for any claims hereunder
in excess of the amount of net proceeds received by such Holder from the sale of
Registrable Securities pursuant to such Shelf Registration Statement.
14

--------------------------------------------------------------------------------

(c)            Each indemnified party shall give notice as promptly as
reasonably practicable to each indemnifying party of any action commenced
against it in respect of which indemnity may be sought hereunder, but failure so
to notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. Counsel to the
respective indemnified parties shall be selected as follows: (i) counsel to the
Company, its directors, each of its officers who signed the Registration
Statement, and all Persons, if any, who control the Company within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall be selected by
the Company; (ii) counsel to the Holders (other than Participating
Broker-Dealers) and all Persons, if any, who control any Holders (other than any
Participating Broker-Dealers) within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall be selected by the Holders who held or hold,
as the case may be, a majority in aggregate principal amount of the Registrable
Securities held by all such Holders; and (iii) counsel to the Participating
Broker-Dealers and all Persons, if any, who control any such Participating
Broker-Dealer within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act shall be selected by the Participating Broker-Dealers who held or
hold, as the case may be, a majority in aggregate principal amount of the
Exchange Securities referred to in Section 3(f) hereof held by all such
Participating Broker-Dealers. In no event shall the indemnifying party or
parties be liable for (A) the fees and expenses of more than one counsel
separate from the indemnifying parties’ own counsel for the Company and all
other Persons referred to in clause (i) of this paragraph, (B) the fees and
expenses of more than one counsel separate from the indemnifying parties’ own
counsel for all Holders (other than Participating Broker-Dealers) and all other
Persons referred to in clause (ii) of this paragraph, and (C) the fees and
expenses of more than one counsel separate from the indemnifying parties’ own
counsel for all Participating Broker-Dealers and all other Persons referred to
in clause (iii) of this paragraph, in each case in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. The indemnifying
party shall be entitled to participate therein and, to the extent that it shall
elect, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party, provided that if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party shall not
be liable to such indemnified party for any legal expenses of other counsel or
any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation unless (Y) the indemnified party shall have employed separate
counsel in accordance with the proviso to the preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel, approved by the indemnifying party)
or (Z) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party. No indemnifying party
shall, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 4 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise, or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding, or claim and (ii) does not include a statement as to
or an admission of fault, culpability, or a failure to act by or on behalf of
any indemnified party.
15

--------------------------------------------------------------------------------

(d)            If the indemnification provided for in this Section 4 is for any
reason unavailable to or insufficient to hold harmless an indemnified party in
respect of any losses, liabilities, claims, damages, or expenses referred to
herein, then each indemnifying party shall contribute to the aggregate amount of
such losses, liabilities, claims, damages, and expenses incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the indemnifying party or parties on the one hand and of
the indemnified party or parties on the other hand in connection with the
statements or omissions that resulted in such losses, liabilities, claims,
damages, or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by such indemnifying party or parties or such
indemnified party or parties, and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such statement or
omission.


(e)            The Company and the Holders agree that it would not be just or
equitable if contribution pursuant to this Section 4 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (d) above. The aggregate
amount of losses, liabilities, claims, damages, and expenses incurred by an
indemnified party and referred to above in this Section 4 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing for, or defending against any litigation, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever, based upon any such untrue or alleged
untrue statement or omission or alleged omission.


Notwithstanding the provisions of this Section 4, other than in the case of
intentional misrepresentation or omission of a material fact, no Holder or
Participating Broker-Dealer shall be required to contribute any amount in excess
of the amount by which the total price at which Registrable Securities sold by
it were offered exceeds the amount of any damages that such Holder or
Participating Broker-Dealer has otherwise been required to pay by reason of any
such untrue or alleged untrue statement or omission or alleged omission.


No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


For purposes of this Section 4, each Person, if any, who controls a Holder or
Participating Broker-Dealer within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Holder or Participating Broker-Dealer, as the case may be, and each director of
the Company, each officer of the Company who signed the Registration Statement,
and each Person, if any, who controls the Company within the meaning of Section
15 of the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company.


The respective obligations of the Holders and Participating Broker-Dealers to
contribute pursuant to this Section 4 are several in proportion to the principal
amount of Subordinated Notes purchased by them and not joint.


The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
Participating Broker-Dealer or any Person controlling any Holder or
Participating Broker-Dealer, or by or on behalf of the Company, its officers or
directors, or any Person controlling the Company, (iii) acceptance of any of the
Exchange Securities, and (iv) any sale of Registrable Securities or Exchange
Securities pursuant to a Shelf Registration Statement.




5.
Miscellaneous.



(a)            Rule 144 and Rule 144A. For so long as the Company is subject to
the reporting requirements of Section 13 or Section 15 of the 1934 Act, the
Company covenants that it will file all reports required to be filed by it under
Section 13(a) or Section 15(d) of the 1934 Act and the rules and regulations
adopted by the SEC thereunder, and that if it ceases to be so required to file
such reports, it will upon the request of any Holder or beneficial owner of
Registrable Securities (i) make publicly available such information (including
without limitation the information specified in Rule 144(c)(2) under the 1933
Act) as is necessary to permit sales pursuant to Rule 144 under the 1933 Act,
(ii) deliver or cause to be delivered, promptly following a request by any
Holder or beneficial owner of Registrable Securities or any prospective
purchaser or transferee designated by such Holder or beneficial owner, such
information (including, without limitation, the information specified in Rule
144A(d)(4) under the 1933 Act) as is necessary to permit sales pursuant to Rule
144A under the 1933 Act, and (iii) take such further action that is reasonable
in the circumstances, in each case to the extent required from time to time to
enable such Holder to sell its Registrable Securities without registration under
the 1933 Act within the limitation of the exemptions provided by (A) Rule 144
under the 1933 Act, as such rule may be amended from time to time, (B) Rule 144A
under the 1933 Act, as such rule may be amended from time to time, or (C) any
similar rules or regulations hereafter adopted by the SEC. Upon the request of
any Holder or beneficial owner of Registrable Securities, the Company will
deliver to such Holder a written statement as to whether it has complied with
such requirements.
16

--------------------------------------------------------------------------------

(b)            No Conflicts. The Company has not entered into nor will the
Company on or after the date of this Agreement enter into any agreement that
conflicts with the provisions hereof; provided that the Company will not be
precluded from entering into any agreement after the date hereof that may or
does result, directly or indirectly, in the payment of Additional Interest. The
rights granted to the Holders hereunder do not conflict in any material respect
with and are not inconsistent in any material respect with the rights granted to
the holders of any of the Company’s other issued and outstanding securities.


(c)            Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified, or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of Holders
of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver, or departure.


(d)            Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, electronic mail, or any courier guaranteeing overnight
delivery (i) if to a Holder or Participating Broker-Dealer at the most current
address set forth on the records of the registrar under the Indenture, and (ii)
if to the Company, initially at the address set forth in the Purchase Agreements
and thereafter at such other address notice of which is given in accordance with
the provisions of this Section 5(d).


All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent via electronic mail; and on the next Business Day if
timely delivered to a courier guaranteeing overnight delivery.


Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.


(e)            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns, and transferees of each of the
parties, including without limitation, and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer, or other disposition of Registrable Securities
in violation of the terms hereof or of the Purchase Agreements or the Indenture.
If any transferee of any Holder shall acquire Registrable Securities in any
manner, whether by operation of law or otherwise, such Registrable Securities
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Securities such Person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement, including the restrictions on resale set forth in this Agreement
and, if applicable, the Purchase Agreements, and such Person shall be entitled
to receive the benefits hereof.


(f)            Third-Party Beneficiary. Each Holder and Participating
Broker-Dealer shall be a third-party beneficiary of the agreements made
hereunder and shall have the right to enforce such agreements directly to the
extent it deems such enforcement necessary or advisable to protect its rights.
Each Holder, by its acquisition of Subordinated Notes, shall be deemed to have
agreed to the provisions of Section 5(e) hereof.


(g)            Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. In the event that any
signature is delivered by facsimile transmission, or by electronic mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature were an original
thereof.
17

--------------------------------------------------------------------------------

(h)            Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


(i)            Restriction on Resales. If the Company or any of its subsidiaries
or affiliates (as defined in Rule 144 under the 1933 Act) shall redeem,
purchase, or otherwise acquire any Registrable Security or any Exchange Security
that is a “restricted security” within the meaning of Rule 144 under the 1933
Act, the Company will deliver or cause to be delivered such Registrable Security
or Exchange Security, as the case may be, to the Trustee for cancellation and
neither the Company nor any of its subsidiaries or affiliates will hold or
resell such Registrable Security or Exchange Security or issue any new
Registrable Security or Exchange Security to replace the same.


(j)            GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PROVISIONS THEREOF TO THE EXTENT THE SAME WOULD REQUIRE OR
PERMIT THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THOSE OF THE
STATE OF NEW YORK.


(k)            Entire Agreement; Severability. This Agreement contains the
entire agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect hereto. In the
event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal, or
unenforceable, the validity, legality, and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.


[Signature Pages Follow]
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative as of the date first above written.



 
COMPANY:
       
RELIANT BANCORP, INC.
       
By:
     
J. Daniel Dellinger
   
Chief Financial Officer



[Company Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be executed by
its duly authorized representative as of the date first above written.



 
PURCHASER:
       
[●]
         
By:
         
Name:
         
Title:
 



[Purchaser Signature Page to Registration Rights Agreement]


--------------------------------------------------------------------------------


